Title: To George Washington from Capel & Osgood Hanbury, 30 August 1770
From: Capel & Osgood Hanbury
To: Washington, George

 

Esteemed Friend
London Augt 30th 1770

We had the pleasure of writing Thee the 21st of May last, ⅌ the Lunn & Lloyd Capn Necks, which We hope will come safe to hand, since which, We have received Thy favor of the 21st June, advising of Thy bill on Us in favor of Peyton Randolph for £250, which has not yet appear’d, when it does it shall meet due honor, & agreeable to Thy directions shall be plac’d to the debit of the Estate of Daniel Park Custis, on which Account Thee advises it to be drawn.
We have now to advise of the safe arrival of the Hanbury, after a tolerable good passage, & find ourselves favor’d with 10 hhds of the Estates Tobacco, which shall be dispos’d of to the best advantage—The prices at present are rather upon the decline, occasion’d principally by an opinion, which the Buyers entertain of the largeness of the Crops in Virginia, & Maryland; how far this may prove to be the case, time only can discover, The demand for Tobacco at present is not very brisk, the prices are from 10d. to 11d. ⅌ lb. home consumption & from 3d. to 3¾d. ⅌ lb. for exportation, according to quality, the very finest sorts will produce something more—We shall do our utmost endeavors in keeping them up, & in rendering such Account sales for our friends Tobacco, as We hope will meet with their approbation—In our last to Thee We express’d our intention of closing our Books to the 1st Inst. but as we have not yet sold all the Tobacco consign’d us, We are oblig’d to defer it a few months longer.
We have taken the liberty to inclose a Letter to our friend John Park Custis, which We make no doubt Thee will be pleas’d to convey to him—We shall again send Capn Esten in the Hanbury so as to be in Virginia at the usual time, for the accomodation of our friends, & We flatter ourselves they will not be backward in giving her a quick dispatch. It will afford us particular pleasure at all times to hear of thy Welfare, & are with great regard Thy assured Friends

Capel & Osgood Hanbury

